Title: Benjamin Henry Latrobe to Thomas Jefferson, 12 July 1815
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


          Dear Sir, Washington  July 12th 1815.
          My absence from Washington and the circuitous tour which your letter to me has made, has prevented its reaching my hands before the 6th of this month. For the last 18 months I have resided at Pittsburg, engaged for Mr Fulton in the agency of one of his Steam boat companies, whose object it was to establish a compleat line of boats from thence to New Orleans. But so deficient were the estimates made at New York, that instead of 60.000$, the Louisville & Orleans boats have cost more than 120,000$, & the Pittsburg & Louisville Compy abandoned the undertaking. Thus an establishment which would have been highly advantageous to me proved much the contrary, and when I was invited to resume my labors in this city, it was at a moment, when the pecuniary emolument, was an object of at least equal importance to me, with the testimony thus afforded to the integrity with which I had formerly performed my duties.—
          After recieving the invitation of the Commissioners, I left Pittsburg on the 6th of April & staid in Washington till the 10th of May when I returned for my family & arrived on the 22d. I again left Pittsburg on the 2d June & arrived here on the 20th. In the meantime your letter had been returned from hence to Pittsburg, & was sent to me only a few days ago by a private hand.—Mr Nielson arrived here,—(as I understand for the 2d time) a few days ago, and is now in the city. Mr Dinsmore I have not seen.—But the Commissioners have not appointed either of them to any situation, & if you will permit me to state how this has happened, you will, I am sure, approve what they have done.—
          Since the commencement of the War, the public buildings have afforded no employment of any importance to building artisans; & all those who had no local ties to the spot left the city. Many of them followed me to Pittsburg, where they found ample employment & good wages. Others however were forced to drag on a miserable existence & remain. They had families, or property in Lots on which they had built, or were detained as Militia men. After the irruption of the British, their case was still more deplorable. The numerous mechanics of the Navy Yard were deprived of bread, and it is almost a miracle that many did not die with hunger & cold during the last winter. The situation of every very respectable & once wealthy families has been described to me as inconceivably wretched, from the period of the invasion of the enemy, to that of the appropriation for the repair & rebuilding of the public edifices. Wood was at 25$ ⅌  Cord, Coal 1.50$ & 2$ ⅌  Bushel, Oats 1.50, & Hay 50$ a Ton; every thing in the same proportion.—The depression of the spirits & exertions of every one during the cold debates of Congress on the subject of removing the seat of Govern. added to the misery of all.—
          As soon however as the Law for the restoration of the public buildings was passed the whole face of things was changed, & nothing but the total absence of all building materials prevented the immediate activity of all the Artisans that remained. After the appointment of the Commissioners, all the former agents of the public applied to them for situations in the public works. The principal of these, were Lenox, Meade, Farrell,—Blagden, Harbaugh, Shaw & Birth, and others, who during your administration were engaged at the Capitol & President’s house, & many from the Navy Yard who had no immediate prospect of being engaged there again, among them Shadrach Davis, my Clerk of the Works there, Howard, & White, all men of great personal respectability, and the latter three of whom, had served with great, but useless zeal & courage in the Militia army. They were all wholly  out of employ, & in more or less distress. These applications were before the board on my arrival. Mr Hoban having received the charge of the President’s house my duties were confined to the Capitol. The names were laid before me, & I nominated to the Commissioners, Shadrach Davis as Clerk of the Works, Harbaugh carpenter, Blagden Stone cutter, Farrell & White bricklayers, Howard overseer,  constituting a corps of Mechanics capable of executing any Work of any degree of difficulty or magnitude. The names of Mr Dinsmore & Nielson were then proposed to me supported by your & Mr M the Presidents testimonials, & also accompanied by the opinion of the Commissioners, that those who had formerly proved themselves worthy of trust, and who were now on the spot, & suffering in the cause of the city, were entitled (if the their merit were only equal) to a preference above others from a distance, & who had not been without employment,—I adhered to my nomination, which was confirmed, & the appointments given. Mr Hoban chose Mr Lenox as his foreman.—
          It was not till a few days ago that I received your letter. It came in every respect too late for the object of that part of it which real relates to Messrs Dinsmore & Nielson, but I have recommended to Mr Nielson to go to work here, & have promised him as far as lies in my power to promote his interests. I have every reason to believe that I shall be able to start him in a good business before winter, & have already given him recommendations to those persons who can best serve him for the present.
          Permit me now to assure you, that the confidence you are pleased to express in me, as to the future conduct of the public  Works, from your experience of my former services, is to me by far as more gratifying reward, than I could possibly have received from any emolument, or any other commendation. It is not only because you are certainly the best judge of the merits of an artist in the United States, but because you certainly know me better as an artist and as a man than any other, that your good opinion is flattering valuable to me.—And why should I say so to You, who have forever retired from the seat from which favors are to be dispensed, &  to whom adulation would be an insult, if I were not most sincere in what I express on this subject. You well remember, that if I committed an error in executing the Trust you reposed in me, it was not by blindly yielding my professional opinions to yours, or in executing, without even remonstrance sometimes, what you suggested, in order to win your favor.—My thanks therefore for the kindness with which you express your approbation of what I have formerly done, are offered with sentiments of the Sincerest respect & attachment.—
          Some details respecting the state of the ruins of the buildings may perhaps be new, & not unpleasant to be received by You, & may perhaps find you at leisure to read them, as your Library is now no longer around you.—
          The South wing of the Capitol was set on fire with great difficulty. Of the lower story nothing could be burned but the Sashes & frames, & their Shutters & dressings, & the doors & doorcases. As all these were detached from one another some time & labor was necessary to get thro’ the work.—The first thing done was to empty into buckets a quantity of the composition used in the rockets. A man with an axe chopped the wood work, another followed, & brushed on some of the composition & on retiring from each room the third put fire to the it. Many of the rooms however were  thus, only partially burnt & there is not one in which some wood does not yet remain. In the Clerks office the desks & furniture & the records supply supplied  a more considerable mass of combustible materials than there was else where: & the fire burnt so fiercely that they were obliged to retreat & leave all the rooms on the West side entirely untouched, & they are now  as clean & perfect as ever. Two others committee rooms have escaped & the Gallery stairs have none of their wooden dressings injured. Above stairs the Committee room of Ways & Means & accounts is uninjured, & the whole of the Entrance with all the Sculptured Capitals of the Columns has fortunately suffered no injury but in the plaistering, & that from the wet & frost of the Winter. In the house of Representatives the devastation has been dreadful.—There were was here not no want of materials for conflagration. In 1811, when the number of members of Congress was increased the old platform was left in its place, & another raised over it, giving an additional quantity of dry & loose lumber. All the stages & seats of the Galleries were of timber & yellow pine. The Mahagony furniture, desks, tables & Chairs were in their places. At first they fired Rockets through the Roof. But they did not set fire to  it; they sent men on to it, but it was covered with Sheet Iron. At last they made a great pile in the Center of the room of the furniture, & retiring, set fire to a large quantity of Rockt Rocket stuff, in the middle. The whole was soon in a blaze & so intense was the flame, that the Glass of the Lights was melted, & I have now lumps weighing many pounds of Glass, run into Mass. The stone, is like most freestone, unable to resist the force of flame. But I believe no known material could have with stood the effects of so sudden & intense a heat. The exterior of the Columns & entablature therefore, expanded far beyond the dimensions of their interior, scaled off & not a vestige of fluting or Sculpture remained Sound. The appearance of the ruin, was awfully grand when I first saw it, and indeed it was terrific for it seemed to threaten immediately to fall, so Slender were the remains of the Columns that carried the Massy entablature.—The sketch below is an exact copy of two Columns, excepting that my paper does not admit of  their being of proportionate heighth: but the Blocks stand upon one another in the manner represented, and at a/+ the locust pin which I had placed in the center of each block, to keep the next steady while putting into place is bare. If the Colonnade had fallen the Vaulting of the rooms below might have been beaten down; but fortunately there is not a single arch in the whole building which requires to be taken down.—In the North wing the beautiful Doric Columns which surrounded the supreme Court room have shared the fate of the Corinthian Columns of the Hall of Representatives and in the Senate Chamber the Marble polished Columns of 14 feet Shafts in one block are burnt to lime & have fallen down. All but the Vaults is ruined. They stand a most magnifiscent ruin.
          The West side containing the Library which was never Vaulted burnt very fiercely & by the fall its of its heavy timbers great injury has been done to the adjoining Walls and arches, & I fear that the freestone is so much injured on the outside that part of the outer wall must be taken down. otherwise the exterior stands firm & sound especially of the south Wing, but of about 20 Windows & doors thro’ which the Flames found vent, the Architraves & other dressings are so injured that they must be replaced, All the parapet is gone.—
          The most difficult work to be performed was to take down the ruins of the Hall of Representatives. Our Workmen hesitated to touch it. To have erected a Scaffold & to have risked striking the ruins with the heavy poles necessary to be used was not to be thought of. An unlucky blow against the Column I have represented, (& 5 or 6 of them were as dangerously situated) might have brought down 100 ton of the Entablature, & of the heavy bricks brick vault, which rested upon it. It therefore occurred to me to fill up the whole with fascines to the soffit of the Architrave.  If any thing then gave way, it could not fall down, the Columns would be confined to their places, & the fascines would furnish the Scaffold,. The Commissioners approved the scheme, but as time would be required to cut the fascines from the Commons, Mr Ringgold most fortunately recommended the use of Cord wood, which has been adopted, & most successfully. We have ⅘th of the Work done, & the remainder is supported, & will be all down in 10. days. The Cordwood will sell for its cost. It required 500 Cord to go half round, which was then shifted to the other side.—  I have already nearly completed the W vaults of two Stories on the West side of the North wing according to the plan submitted by you with my report to Congress in 1807.—
          I need not, I hope, apologize to you for this long detail. An alteration is proposed & adopted by the President in the Hall of Representatives, on which I will send you a copy of my report as soon as time will permit.
          Mrs Latrobe joins me in the sincerest wishes that you may long enjoy the repose & happiness at which you are arrived—
          With sincere respect & attachment, I am YrsB Henry Latrobe
           Washington July 18th 1815
        